In a negligence action to recover damages for personal injuries, plaintiffs appeal from an order of the Supreme Court, Queens County, dated April 26, 1972, which denied their motion for leave to serve an amended and supplemental bill of particulars. Order reversed, without costs, and motion granted, with leave to defendants to procure new physical examinations of plaintiffs, upon written notice of not less than 10 days. The amended and supplemental bill of particulars must be served within 20 days after entry of the order to be made hereon. In the interests of justice, plaintiffs should be permitted to proceed to trial on all of their claims. Martuscello, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.